UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4056


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TYRONE DEVON UTLEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:12-cr-00094-FL-1)


Submitted: July 23, 2019                                          Decided: August 20, 2019


Before GREGORY, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Devon Utley appeals the district court’s judgment revoking his supervised

release and imposing an 11-month sentence of imprisonment. Utley argues that his

revocation sentence is plainly unreasonable. We affirm.

       “A district court has broad, though not unlimited, discretion in fashioning a sentence

upon revocation of a defendant’s term of supervised release,” and we “will affirm a

revocation sentence if it is within the statutory maximum and is not plainly unreasonable.”

United States v. Slappy, 872 F.3d 202, 206-07 (4th Cir. 2017) (internal quotation marks

omitted).    We review revocation sentences for both procedural and substantive

reasonableness. Id. at 207. A sentence is procedurally reasonable if the district court

considered the Sentencing Guidelines’ Chapter Seven policy statements and the applicable

18 U.S.C. § 3553(a) (2012) factors and adequately explained the chosen sentence. Id.

       [A] district court, when imposing a revocation sentence, must address the
       parties’ nonfrivolous arguments in favor of a particular sentence, and if the
       court rejects those arguments, it must explain why in a detailed-enough
       manner that this Court can meaningfully consider the procedural
       reasonableness of the revocation sentence imposed. . . . [W]here a court
       entirely fails to mention a party’s nonfrivolous arguments in favor of a
       particular sentence, or where the court fails to provide at least some reason
       why those arguments are unpersuasive, even the relaxed requirements for
       revocation sentences are not satisfied.

Id. at. 208-09. Ultimately, the district court “must provide enough of an explanation to

assure this [c]ourt that it considered the parties’ arguments and had some basis for choosing

the imposed sentence.” Id. at 210.

       Utley contends that his 11-month revocation sentence—in the middle of the

advisory policy statement range—is plainly procedurally unreasonable because the district

                                             2
court failed to explain the sentence or to address his arguments for a sentence below the

advisory range—specifically, that Utley’s continued marijuana use was caused by his

mental health problems, and that he made progress while he was incarcerated, had been

employed while on supervised release, and had family support. The district court correctly

calculated the policy statement range and considered the relevant § 3553(a) factors, and

after announcing the sentence, the court recommended that Utley receive treatment for his

mental health issues and drug addiction and encouraged him to pursue additional

educational and vocational training. The district court also mentioned Utley’s strong

family support. We thus conclude that the district court considered Utley’s arguments for

a lower sentence and adequately explained why it imposed a sentence in the middle of the

policy statement range.     Utley’s revocation sentence is therefore not procedurally

unreasonable, let alone plainly so.

       As to substantive reasonableness, a revocation sentence within the advisory range

“is presumed reasonable,” United States v. Webb, 738 F.3d 638, 642 (4th Cir. 2013), and

nothing in the record rebuts that presumption. Given the district court’s broad discretion

to fashion a revocation sentence, Utley’s sentence is not plainly unreasonable.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and oral argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3